Richard B. Adkisson, Chief Justice. On December 13, 1982, this Court reversed and remanded this case for retrial holding that the Faulkner County Circuit Court erred in prohibiting appellants from producing evidence as to the commercial reasonableness of the property sale under the Uniform Commercial Code. We also held that the trial court was correct in striking appellants’ counterclaim pursuant to Rule 37, ARCP, because of the failure of appellants to answer interrogatories. Harper v. Wheatley, 278 Ark. 27, 643 S.W.2d 537 (1982). The sole issue on this second appeal is whether the trial court, on remand, correctly refused to permit additional pleadings on appellants’ counterclaim. The trial court applied the doctrine of “law of the case” and refused to allow additional pleadings. On appeal we affirm. The principles of law determined and announced in the former appeal are binding and must stand as the law of the case. Ferguson v. Green, 266 Ark. 556, 587 S.W.2d 18 (1979); St. Louis S.W. Railway Co. v. Jackson, 246 Ark. 268, 438 S. W.2d 41 (1969). The decision of the trial court pursuant to Rule 37, ARCP, was approved by this Court in the first appeal. On retrial the trial court correctly applied the doctrine of “law of the case” in applying the law set out in this Court’s opinion in the original appeal. Accordingly, we conclude the trial court was correct in refusing to grant a trial de novo on all of the issues. Hollingsworth, J., not participating.